Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2006

Amoh v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3926




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Amoh v. Atty Gen USA" (2006). 2006 Decisions. Paper 211.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/211


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 05-3926


                                SAMUEL W. AMOH,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent


                   PETITION FOR REVIEW OF A DECISION OF
                    THE BOARD OF IMMIGRATION APPEALS
                            Agency No. A96 265-643
                        Immigration Judge: Henry S. Dogin


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 6, 2006


       Before: SCIRICA, Chief Judge, BARRY and ALDISERT, Circuit Judges

                             ( Filed: November 14, 2006 )


                                      OPINION




BARRY, Circuit Judge

      Petitioner, Samuel W. Amoh, a native of Ghana and a citizen of Liberia, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) affirming the
Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). For the following

reasons, we will deny the petition.

                                             I.

       Amoh entered the United States on October 9, 2002 as a visitor for pleasure and

was authorized to remain in the country until April 9, 2003. Having failed to leave the

country by that date, he was served by the Department of Homeland Security with a

Notice to Appear, which alleged that he was removable as a non-immigrant who

remained in the United States for a period of time longer than permitted, in violation of

section 237(a)(1)(B) of the Immigration and Nationality Act (“INA”), 8 U.S.C. §

1227(a)(1)(B). He filed an application for asylum, withholding of removal, and

protection under CAT, and, at a November 4, 2003 hearing, conceded the charge while

reasserting his various claims for relief.

       A hearing on Amoh’s application was held on February 20, 2004. Amoh testified

that he was born in Ghana and later relocated to, and was naturalized in, Liberia.1 Amoh,




   1
     The original Notice to Appear charged that Amoh is a native and citizen of Ghana.
At the November 4, 2003 hearing, Amoh asked that the Notice be amended to reflect that
he is a native and citizen of Liberia. The IJ granted this request. At the February 20, 2004
hearing, however, the IJ noted that Amoh was born in Ghana and had obtained a passport
there, and changed the Notice to reflect that Amoh was a native of Ghana and a citizen of
Liberia. All parties agree that Amoh was naturalized in Liberia in 1968. No evidence was
presented regarding Amoh’s brief stay in Ghana, and no argument made that his stay in
Ghana has any legal significance for purposes of this application.

                                             2
his wife, and his wife’s family, the latter two belonging to the Krahn ethnic group, were

involved in the political party supporting Samuel Doe. In 1989, civil war broke out, as

rebels supporting Charles Taylor entered the country via the Ivory Coast.

       Following the outbreak of civil war, Amoh began to experience trouble with rebel

“lawlessness.” (A.R. 206.) In June 1990, rebels entered the campus of the National

Youth Center, where Amoh taught classes in metal construction and masonry. The rebels

tied up Amoh along with seven other staff members, broke into a vault on the campus,

stole money, and eventually killed the school’s accountant and four other staff members.

Amoh was not harmed.

       Seeking to avoid the erupting violence, Amoh took his family and fled to Kun-

Town, a village deep in the Liberian forest. In Kun-Town, rebels engaged in a seemingly

relentless onslaught on “[e]verybody that they [met] there” (A.R. 206), as they stole food

and raped women and children. Amoh’s wife was raped and the rebels forced Amoh to

stand alongside and sing. Following this incident, the rebels learned of Amoh’s

association with Samuel Doe’s government. Frightened, Amoh and his family fled to the

village of Shelo, in the Foya area bordering Guinea. From 1992–2001, the family

remained in Shelo and endured frequent harassment from the rebels.

       In 2001, the family headed across the border to Guinea. Shortly thereafter,

Amoh’s wife and their children relocated to a refugee camp in Ghana, where they remain

to this day. Amoh did not join them, but, rather, returned to Foya. There, further rebel



                                             3
violence—this time by rebels looking to oust Charles Taylor—plagued Amoh. Amoh left

in March 2002. He obtained a passport in Ghana and traveled to the United States.

       In addition to his experiences with the rebels, Amoh testified that his wife’s uncle,

who was a tribunal chairman under Samuel Doe, was executed and that his mother and

brother were also killed.2

       Following the hearing, the IJ issued an oral decision denying Amoh’s application

but granting voluntary departure, or, on his failure to so depart, ordering him to be

removed to Liberia. The IJ concluded that Amoh had not carried his burden of showing

that the acts of persecution he allegedly suffered were related in any way to the five

enumerated grounds provided in the INA for qualification as a “refugee.” Rather,

according to the IJ, Amoh was the victim of “what has happened to most people in

Liberia” caught in the midst of “a horrible, tragic civil war,” i.e. “general violence at the

hands of the rebels.” (A.R. 120–21.) In addition, the IJ determined that Amoh, despite an

open line of communication with his family in Ghana, failed to offer corroboration

supporting his claims that various family members were killed on account of their

political opinions. By order dated July 20, 2005, the BIA affirmed the IJ’s decision

without opinion.




   2
     Amoh testified that his father-in-law was arrested with his wife’s uncle, but he did
not testify as to his father-in-law’s fate. (A.R. 155–56.) In his asylum application, Amoh
indicated that he was, in fact, killed.

                                              4
                                              II.

       To qualify for the discretionary relief of asylum, an applicant must establish that he

is a “refugee,” as that term is defined in section 101(a)(42) of the INA, 8 U.S.C. §

1101(a)(42)(A). In order to meet this definition, the applicant must show that he or she is

“unable or unwilling to return to . . . [his] country [of nationality] because of persecution

or a well-founded fear of persecution,” id., and has “the burden of showing that the

persecution was on account of the applicant’s race, religion, nationality, membership in a

particular social group, or political opinion,” Lukwago v. Ashcroft, 329 F.3d 157, 170 (3d

Cir. 2003). In order for the persecution to qualify under the statute, “the persecutor must

be motivated, at least in part, by one of the enumerated grounds.” Lukwago, 329 F.3d at

170.

       To be eligible for withholding of removal, an applicant must “demonstrate[] a

‘clear probability’ that, upon return to his or her home country, his or her ‘life or freedom

would be threatened’ on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004).

       In order to receive protection under CAT, the applicant must “establish that it is

more likely than not that he or she would be tortured if removed to the proposed country

of removal.” 8 C.F.R. § 208.16(c)(2). Torture is defined as “any act by which severe pain

or suffering, whether physical or mental, is intentionally inflicted on a person. Id. §

208.18(a)(1).



                                              5
       Where, as here, the BIA affirms a decision of the IJ without opinion, we review

the IJ’s decision. Chen v. Gonzales, 434 F.3d 212, 216 (3d Cir. 2005). Review is

conducted under the substantial evidence standard, which requires us to examine the IJ’s

findings to determine whether they are “supported by evidence that a reasonable mind

would find adequate.” Dia v. Ashcroft, 353 F.3d 228, 247–49 (3d Cir. 2003) (en banc).

We may reverse a finding of the IJ only when “no reasonable fact finder could make that

finding on the administrative record.” Id. at 249. With respect to an IJ’s finding regarding

“the availability of corroborating evidence,” the REAL ID Act of 2005 dictates that we

not reverse that finding unless “a reasonable trier of fact is compelled to conclude that

such corroborating evidence is unavailable.” 8 U.S.C. § 1252(b)(4)(D).

                                            III.

       Amoh makes two principal arguments. First, he argues that the streamlining

regulations promulgated by the Department of Justice, which allow, among other things,

review of an IJ’s decision by a single member of the BIA and affirmance without opinion,

violate due process. See Pet.’s Br. at 16–27; see e.g., 8 C.F.R. § 1003.1(e). Second,

Amoh contends that the IJ’s findings were not supported by substantial evidence. See

Pet.’s Br. at 27–34. We disagree.

       First, Amoh’s due process argument is frivolous. We held, almost three years ago,

that the very procedures he contests do not run afoul of due process. Dia v. Ashcroft, 353
F.3d 228 (3d Cir. 2003) (en banc). In Dia, we were faced with the same procedural



                                             6
posture present here—affirmance without opinion of an IJ’s decision by a single member

of the BIA. Id. at 247. Given that “ ‘an alien has no constitutional right to any

administrative appeal at all,’ ” id. at 242 (quoting Albathani v. INS, 318 F.3d 365, 376

(1st Cir. 2003)), we had no trouble concluding that review “done by one member of the

BIA” whose ruling was “not accompanied by a fully reasoned BIA decision” was not

“constitutionally ‘unfair,’ ” id. at 243–44. In addition, far from having to guess at the

reasoning of the BIA, we determined that the IJ’s decision provided the agency’s

reasoning for purposes of our review. Id. at 240–44.

       Amoh’s attack on the IJ’s findings is similarly unavailing. The IJ concluded that

Amoh had not shown that he was persecuted on account of one of the five enumerated

grounds provided in the INA. According to the IJ, “Whatever harm may [have]

occur[red] to the wife or any harassment that he received occurred because he was a

Liberian citizen[,] that he was not a rebel, and they were torturing, harming, and raping

anybody.” (A.R. 118.)

       This conclusion has abundant support in the record. For example, Amoh testified

that when rebels invaded the National Youth Center they took money and killed the

accountant but they did not harm him. According to Amoh, they wanted “the money.”

(A.R. 163.) Amoh’s wife was raped in Kun-Town, but, tellingly, he testified that the

perpetrators did not find out about his association with Samuel Doe’s government until

after that incident occurred. Similarly, Amoh testified that the various other forms of



                                              7
harassment he suffered happened to everybody. Quite simply, Amoh provided no

evidence, much less evidence sufficient to reverse the IJ’s decision, that any abuse he

suffered was motivated by his status with the government, his wife’s ethnic background,

or any other ground enumerated in the INA.

       Similarly, the IJ’s conclusion that Amoh failed to offer corroboration regarding the

alleged persecution suffered by his family is supported by substantial evidence. The IJ

identified numerous areas where corroborating evidence would be available, such as

documents regarding the lives and deaths of Amoh’s mother, brother, father-in-law, and

wife’s uncle. In addition, the IJ correctly noted that Amoh has an open line of

communication with his wife in Ghana and that there was no reasonable explanation for

Amoh’s failure to provide such evidence.

       Finally, the IJ’s conclusions that Amoh has not shown a well-founded fear of

future persecution or that it is more likely than not he will be tortured upon his return to

Liberia are supported by substantial evidence.3

                                             IV.

       For the foregoing reasons, we will deny the petition for review.




   3
     Having failed to establish a well-founded fear of persecution for purposes of
eligibility for asylum, Amoh was, by definition, unable to establish the clear probability
of harm required to qualify for withholding of removal. See Chen, 376 F.3d at 223.




                                              8